Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20180351185) 
2.	Regarding claims 1, 7-12, Kim teaches an apparatus (fuel cell system [0098]) for measuring an average power of a fuel cell, comprising: a voltage measurement unit (cell voltage is measured (Operation S401) [0075]) configured to: sequentially (series of processes [0089]) measure forward voltages of unit cells (Whether the measured cell voltage is forward voltage (+) [0075]) including a fuel cell stack  from a bottom cell to a top cell (fuel cell stack [0089]) and sequentially (series of processes [0089]) measure reverse voltages of the unit cells from the top cell to the bottom cell (or whether the measured cell voltage is reverse voltage (−) is judged (Operation S402) [0075]); a current measurement unit configured to measure a current of an output terminal of the fuel cell stack (measuring stack current [0093]); and a control unit configured to: control the voltage measurement unit to measure the reverse (current calculated in real time [0096]); and after the forward voltages are measured (forward voltage [0075]), the reverse voltages (reverse voltage [0075]) and the measured current (measuring current [0093]).
3.	Although Kim is silent about calculating average power, Kim teaches calculating the average power using the forward voltages which reads on an IR corrected cell voltage decrement DV_IRC defined as below.DV_IRC=−dV_IRC/dt=−(V_IRC(t 2)−V_IRC(t 1))/(t 2 −t 1), Here, V_IRC indicates IR corrected cell voltage, and t2 and t1 are time (t2>t1) [0082-0083]. 
4.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s formula above to calculate the average power by multiplying the average voltage by the current for the benefit of controlling operation of a fuel cell in an electric vehicle under a cold start condition [0002].
5.	Kim teaches a method for measuring an average power of a fuel cell (method for controlling operation of a fuel cell system, [0098]) comprising: sequentially (series of processes [0089]) measuring, by a voltage measurement unit (cell voltage is measured (Operation S401) [0075]), forward voltages of unit cells (Whether the measured cell voltage is forward voltage (+) [0075]) including a fuel cell stack from a bottom cell to a top cell (fuel cell stack [0089]); measuring, by a current measurement unit, a current of an output terminal of the fuel cell stack (measuring stack current [0093]); sequentially (series of processes [0089]) measuring, by the voltage measurement unit, reverse voltages of the unit cells from the top cell to the bottom cell (or whether the measured cell voltage is reverse voltage (−) is judged (Operation S402) [0075]).
6.	Although Kim is silent about calculating average power, Kim teaches calculating the calculating, by a control unit, an average voltage of the forward voltages and the reverse voltages
DV=−dV/dt=−(V(t 2)−V(t 1))/(t 2 −t 1)(t 2 and t 1 are time,t 2 >t 1)
Kim teaches calculating, by the control unit, the average power using the calculated average voltage and the measured current which reads on an IR corrected cell voltage decrement DV_IRC defined as below.DV_IRC=−dV_IRC/dt=−(V_IRC(t 2)−V_IRC(t 1))/(t 2 −t 1), Here, V_IRC indicates IR corrected cell voltage, and t2 and t1 are time (t2>t1) [0082-0083].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s formula above to calculate the average power by multiplying the average voltage by the current for the benefit of controlling operation of a fuel cell in an electric vehicle under a cold start condition [0002].
8. 	Kim teaches wherein the control unit is configured to: compare the average power to instantaneous powers of the unit cells (−dV/dt [0072]); and detect an abnormal operation of a unit cell when the unit cell indicates that an error equal to or greater than a preset threshold value occurs (cell damage due to cell voltage drop may be caused and, if the time interval is set to be excessively short, reaction discrimination to diagnose reactions may be lowered [0073]). (DV=−dV/dt=−(V(t 2)−V(t 1))/(t 2 −t 1)(t 2 and t 1 are time, t 2 >t 1) [0072])


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20180351185).
11.	Regarding claim 13, Kim teaches an apparatus (fuel cell system [0098]) for measuring a voltage of a fuel cell, comprising: a voltage measurement unit (measuring a cell voltage [0017]) configured to measure voltages of unit cells including a fuel cell stack (fuel cell stack [0089]); and a protection unit (reversal tolerance anode (RTA), abstract) connected to at least one unit cell of the unit cells (fuel cell stack provided with a reversal tolerance anode (RTA), abstract), and configured to prevent damage to the voltage measurement unit due to a reverse voltage (reversal tolerance anode (RTA) is applied, so as to prevent damage to and degradation of the stack [0016]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20180351185) as applied to claim 13 in view of Sinha et al. (US20170324106).
13.	Regarding claims 14 and 15, the complete discussion of Kim as applied to claim 13 is incorporated herein. However, they are silent about the limitations of claims 14 and 15.
14.	Sinha teaches a first impedance element having a first end connected to a positive (+) terminal of a top unit cell (fuel cell 15, Figure 2) and a second end connected to a ground of the voltage measurement unit (sensor 7 an impedance sensor [0030] as first impedance element, Figure 2); and a second impedance element having a first end connected to a negative (-) terminal of the bottom unit cell (Fuel cell 15, Figure 2) and a second end connected to the ground (sensor 7 an impedance sensor [0030] as second impedance element, Figure 2) and set impedance of the first impedance element and impedance of the second impedance element according to a reversal-potential withstanding voltage of the voltage measurement unit (fuel cell reversal includes reactant starvation which reverses the voltage (Vcell) of the fuel cell 15 [0051]) for the benefit of indicating the need for diagnostics of the fuel cell stack that indicates a non-systemic event (abstract).
15.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the above teachings of Sinha for the benefit of indicating the need for diagnostics of the fuel cell stack that indicates a non-systemic event.

16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20180351185) as applied to claim 1 in view of Tabatowski-Bush et al. (US 20180138530)
17.	Regarding claim 2, the complete discussion of Kim as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 2.
18.	Tabatowski-Bush teaches the control logic circuit 36 may be configured to command the voltage monitoring circuit 38 to determine voltage across one or more cell groups 42. The voltage monitoring circuit 38 may include a multiplexer or another analog or digital computing device, such as an analog-to -digital (A/D) converter, configured to compute voltage across a given cell group 42 using voltage values received at the voltage sensing inputs 44 of the cell group 42 [0025] for the benefit of a controller configured to issue an alert notification responsive to a change in polarity in at least one of the voltages indicative of freezing of the cells [0006].
19.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the above teachings of Tabatowski-Bush for the benefit of a controller configured to issue an alert 

Allowable Subject Matter
Claims 3-6 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722